Case: 11-13254    Date Filed: 10/19/2012   Page: 1 of 2

                                                                     [PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT



                              No. 11-13254


                   D.C. Docket No. 1:11-cv-00117-TCB

COMPUCREDIT HOLDINGS CORPORATION,

                                                           Plaintiff - Appellant,

                                   versus

AKANTHOS CAPITAL MANAGEMENT, LLC,
ARIA OPPORTUNITY FUND LTD.,
AQR ABSOLUTE RETURN MASTER ACCOUNT, L.P.,
CC ARBITRAGE, LTD.,
CNH CA MASTER ACCOUNT, L.P., et al.,

                                                        Defendants - Appellees.

                            --------------------------
                Appeal from the United States District Court
                    for the Northern District of Georgia
                            --------------------------
                             (October 19, 2012)

                    ON PETITION FOR REHEARING

Before DUBINA, Chief Judge, TJOFLAT, CARNES, BARKETT, HULL,
MARCUS, WILSON, PRYOR, MARTIN, and JORDAN, Circuit Judges.

BY THE COURT:
                Case: 11-13254       Date Filed: 10/19/2012      Page: 2 of 2

       The decision of the district court is affirmed by an evenly divided court.

The opinion of the panel remains vacated.          United States v. Geders, 585 F.2d

1303, 1306 (5th Cir. 1978) (en banc) (“[T]he court en banc is evenly divided;

therefore the judgment . . . of the district court is affirmed by operation of law.”);1

see id. (indicating that, if district court judgment is affirmed by operation of law,

the panel opinion remains vacated); see also Reshard v. Britt, 839 F.2d 1499 (11th

Cir. 1988); United States v. Sigma, Int’l, Inc., 300 F.3d 1278, 1280 (11th Cir.

2002) (en banc) (noting that when panel opinions are vacated they “are officially

gone,” and “are void,” and none of the statements made in them “has any

remaining force and cannot be considered to express the view of this Court.”).

       AFFIRMED.




       1
        In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), we
adopted as binding precedent all decisions of the former Fifth Circuit handed down before
October 1, 1981.

                                               2